Exhibit Berry Plastics Corporation announces pricing and an increase in size of its private placement of first priority floating rate senior secured notes due EVANSVILLE, IN — April 16, 2008 — Berry Plastics Corporation (the “Company”),an Apollo Management, L.P. and Graham Partners portfolio company, today announced the pricing and an increase in size of its private placement of first priority floating rate senior secured notes due 2015 (the “Notes”) that was launched on April 14, 2008. The net proceeds of the offering will be used to repay borrowings under the Company’s bridge loan credit facility that were used to finance and pay costs related to the Company’s acquisition of Captive Holdings, Inc., the parent company of Captive Plastics, Inc., to repay amounts outstanding under the Company’s revolving credit facility (estimated at $131 million as of March 29, 2007) as well as to pay fees and expenses related to the offering. Any remaining proceeds will be used by the Company for general corporate purposes.
